Citation Nr: 0717278	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to December 
1969.  He died in 
March 2001, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO). 


FINDINGS OF FACT

1.  A March 2001 certificate of death indicates that the 
veteran died in March 2001, at the age of 54.  The 
certificate of death lists the immediate cause of death as 
acute lymphocytic leukemia, due to or as a consequence of 
systemic aspergillus and sepsis.

2.  At the time of the veteran's death, service connection 
was not in effect for any disorders.  

3.  The veteran's fatal conditions, including acute 
lymphocytic leukemia, systemic aspergillus and sepsis, are 
not shown to be related to his period of active military 
service, or caused by any incident of service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in November 2001, in March 2004, and in May 2005, as 
well as other letters advised the appellant of the foregoing 
elements of the notice requirements.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 
 
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO also tried to obtain medical 
opinions from the private physicians identified by the 
appellant as having supported her contentions in this case.  
Moreover, a VA opinion was obtained for purposes of 
determining the etiology of the veteran's fatal condition 
herein.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that 


any such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She contends that the 
veteran's fatal condition, acute lymphocytic leukemia, was 
the result of his inservice exposure to Agent Orange.

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection is rebuttably presumed for 
certain chronic diseases, including leukemia, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran served in the Marine Corps from 
June 1965 to December 1969, including service in the Republic 
of Vietnam.  His report of separation, Form DD 214, revealed 
that he had been awarded a Combat Action Ribbon.  His service 
medical records were silent as to any complaints of or 
treatment for acute lymphocytic leukemia, systemic 
aspergillus, or sepsis.  

The veteran was initially diagnosed with acute lymphoblastic 
leukemia in 1995.  After receiving treatment therapy for 
this condition, it went into remission.  However, a 
subsequent relapse resulted in his death in March 2001.

A March 2001 certificate of death indicates that the veteran 
died in March 2001, at the age of 54.  The certificate of 
death lists the immediate cause of death as acute 
lymphocytic leukemia, due to or as a consequence of systemic 
aspergillus and sepsis.  No other contributing or underlying 
causes were noted.

At the time of the veteran's death, service connection was 
not in effect for any disorders.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, to include Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  In this 
case, as the veteran served in the Republic of Vietnam 
during the Vietnam era, he is presumed to have been exposed 
during his service to an herbicide agent.  Id. 

Furthermore, certain diseases are presumptively service-
connected if there are circumstances establishing herbicide 
agent exposure, either on the basis of the legal presumption 
or on competent evidence of such exposure, even though there 
is no record of such disease during service.  38 C.F.R. 
§ 3.309(e).  These conditions are: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
Diabetes Mellitus and chronic lymphocytic leukemia have been 
added to 


the list of diseases for which presumptive service 
connection can be established.  See 66 Fed. Reg. 23166 (May 
8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which VA 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-
57589 (1996).

In this case, the veteran's fatal conditions, acute 
lymphocytic leukemia, systemic aspergillus and sepsis, are 
not shown to be entitled to the presumption of service 
connection based upon inservice exposure to herbicide 
agents, to include Agent Orange.  However, the claim must 
also be reviewed to determine whether service connection for 
the veteran's fatal conditions can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions 
set forth in Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In support of her claim, the appellant reported that the 
veteran's private physicians, S. Nann, M.D. and A. Zahair, 
M.D., had informed her of a medical nexus between the 
veteran's fatal conditions and his inservice exposure to 
Agent Orange.  However, verification of this contention 
could not be obtained.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) (holding that "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Further, 
the-post service treatment reports from these physicians did 
not reveal such an opinion.  Moreover, the RO's requests to 
these physicians also failed to provide confirmation.  The 
response from S. Nann, M.D., dated in November 2005, noted 
that she had treated the veteran many years 


earlier and had no independent recollection of his case.  No 
response was received from A. Zahair, M.D.  

In August 2005, a VA physician reviewed the veteran's claims 
folder for the express purpose of providing an opinion as to 
whether the veteran's fatal condition, diagnosed as acute 
lymphocytic leukemia was due to his military service, to 
include as secondary to inservice exposure to herbicide 
agents.  Based upon his review of the veteran's claims 
folders and pertinent medical texts, the VA examiner opined 
that the veteran's fatal acute lymphoblastic leukemia was 
"very unlikely" to be related to his inservice exposure to 
herbicide agents, including Agent Orange.  

The Board finds that the cause of the veteran's death, acute 
lymphocytic leukemia, systemic aspergillus and sepsis, are 
not shown to be related to his period of active military 
service, or caused by any incident of service.  
Specifically, the veteran's service medical records are 
completely silent as to any complaints of or treatment for 
any of these conditions.  Moreover, the evidence of record 
fails to show post service treatment or complaint regarding 
any of these conditions for over twenty-five years following 
his discharge from the service.  This condition is not 
entitled to the presumption of service connection based upon 
inservice exposure to herbicide agents, and there is no 
medical opinion supporting a nexus between the fatal disease 
process and military service.

Accordingly, there is no competent evidence of record linking 
any of the veteran's fatal conditions to his active duty 
service.  In making this determination, the Board notes that 
the appellant's statements cannot provide competent evidence 
of a medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


